                                     Exhibit B

                             Form of Transaction Notice




DOCS_LA:331905.4 76136/001
                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                         )
In re:                                                                   )   Chapter 11
                                                                         )
RTI HOLDING COMPANY, LLC, et al., 1                                      )   Case No. 20-12456 (JTD)
                                                                         )
                                    Debtors.                             )   (Jointly Administered)
                                                                         )

                                       NOTICE OF TRANSACTION

       PLEASE TAKE NOTICE that, on October 7, 2020, the above-captioned debtors and
debtors in possession (collectively, the “Debtors”) filed voluntary petitions for relief under
chapter 11 of the Bankruptcy Code, 11 U.S.C. §§ 101-1532.
        PLEASE TAKE FURTHER NOTICE that, on [●], 2020, the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”) approved an Order Establishing
Procedures for De Minimis Asset Transactions [Docket No. [●]] (the “Transaction Procedures
Order”), whereby the Bankruptcy Court authorized the Debtors to sell, transfer or abandon
certain non-core assets (collectively, the “De Minimis Assets”).
       PLEASE TAKE FURTHER NOTICE that, pursuant to the Transaction Procedures
Order, the Debtors propose to sell the De Minimis Assets set forth and described on Exhibit A
attached hereto (the “Transaction Assets”). Exhibit A identifies, for each Transaction Asset

1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.
.

    .




DOCS_LA:331905.4 76136/001
(a) identification of the De Minimis Assets being sold or transferred; (b) identification of the
Debtor that directly owns the De Minimis Assets; (c) identification of the purchaser of the De
Minimis Assets, as applicable; (d) the identities of holders known to the Debtors as holding
Liens on the De Minimis Assets; (e) the purchase price and the material economic terms and
conditions of the sale or transfer; (f) a copy of the sale or transfer agreement evidencing the sale
of the De Minimis Assets, if applicable; and (g) any commission fees, or similar expenses to be
paid in connection with such transaction.
        PLEASE TAKE FURTHER NOTICE that, pursuant to the Transaction Procedures
Order, if the terms of a proposed sale or transfer are materially amended after transmittal of the
Transaction Notice but prior to the applicable deadline of any Transaction Notice Parties’ right to
object to such sale, the Debtors will send a revised Transaction Notice (the “Amended
Transaction Notice”) to the Transaction Notice Parties, after which the Transaction Notice
Parties shall have an additional five (5) calendar days to object to such sale prior to closing such
sale or purchase or effectuating such transaction.
        PLEASE TAKE FURTHER NOTICE that, pursuant to the Transaction Procedures
Order, any recipient of this notice may object to the proposed transaction within the Initial
Objection Period (as defined in the Transaction Procedures Order) or the Amended Objection
Period (as defined in the Transaction Procedures Order), as applicable. Objections: (a) must be
in writing; (b) must be received within (i) 10 calendar days of service of this notice or (ii)
within the Amended Objection Period if this notice is an Amended Transaction Notice; and
(c) must be submitted by mail or facsimile to (i) counsel to the Debtors, Pachulski Stang Ziehl &
Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Los Angeles, California 90067, Attn: Richard
M. Pachulski and Malhar S. Pagay, mpagay@pszjlaw.com, and Pachulski Stang Ziehl & Jones
LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, Delaware 19899-8705
(Courier 19801), Attn: James E. O’Neill, joneill@pszjlaw.com; (ii) counsel to Goldman Sachs
Specialty Lending Group, L.P. (as administrative and collateral agent), Cleary Gottlieb Steen &
Hamilton LLP, One Liberty Plaza, New York, NY 10006, Attn: Sean A. O’Neal, Esq.,
soneal@cgsh.com); (iii) counsel to TCW Direct Lending, Paul Hastings LLP, 515 S. Flower St.,
25th Floor, Los Angeles, CA 90071, Attn: Justin Rawlins, Esq., justinrawlins@paulhastings.com;
(iv) counsel to any statutory committee appointed in these cases; and (v) the Office of the United
States Trustee for the District of Delaware, 844 King Street, Suite 2207, Lockbox 35,
Wilmington, Delaware 19801, Attn: Linda Richenderfer, Esq., Linda.Richenderfer@usdoj.gov.
If you object, the Debtors may not sell or transfer the Transaction Assets unless you and
the Debtors consensually resolve the objection or upon further Bankruptcy Court order
approving the sale or transfer of such Transaction Assets.




                                                 2
DOCS_LA:331905.4 76136/001
